Citation Nr: 1612945	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for acute promyelocytic leukemia, with neutropenia, claimed as due to undiagnosed illness.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from May 1991 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 (denying leukemia) and a December 2008 (granting service connection for PTSD, with a 30 percent disability rating, effective December 28, 2006) by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in his February 2015 VA Form 9, the Veteran claimed that a 100 percent disability rating was warranted for PTSD, due to interference in ability to sustain gainful occupation.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's ratings claim, it has been listed on the first page of this decision

In December 2013, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than indicated by his 30 percent disability rating.  He further contends that his acute promyelocytic leukemia developed during service, from exposure to chemicals used while he served as a boatswain's mate, in fire and rescue.  (March 2015 representative statement).  Alternatively, he claims that his leukemia was diagnosed within one year from his separation from service or developed due to an undiagnosed illness while serving in the Persian Gulf.  (December 2015 statement, December 2010 substantive appeal).  Furthermore, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including in a December 2015 statement from the Veteran.  

The question of entitlement to a TDIU is inextricably intertwined with the PTSD claim.  As such, a Board decision on this claim would be premature and consideration of that issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As to the TDIU claim, the Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim, and should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Additionally, a medical opinion as to the functional impairment caused by service-connected disability, which is currently PTSD, is needed.

As to the acute promyelocytic leukemia, with neutropenia, the Veteran has claimed that it developed as an undiagnosed illness from his service in the Persian Gulf.  (February 2010 VA Form 9).  The Veteran's DD 214 shows that the Veteran's medals include for Overseas Service, Southwest Asia Service. His personnel records also note that he received the Kuwait Liberation Medal.  As such, the Veteran appears to have had service in the Southwest Asia theater of operations, during the relevant period.  

Although the Veteran has been diagnosed with acute promyelocytic leukemia, service connection may be possible for a medically unexplained chronic multisymptom illness.  A medical opinion is necessary to address that question.

As this matter is being remanded, the AOJ should obtain any unassociated VA medical records

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also obtain any outstanding VA medical records.  All reasonable attempts should be made to obtain any identified records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

	2.  Furnish to the Veteran a VA Form 21-8940, to 	enable him to file a formal application for a TDIU due 	to service connected disability.

3.  After the above development has been accomplished, obtain a VA medical opinion to address acute promyelocytic leukemia, with neutropenia.  The claims file and a full copy of this REMAND must be made available to the VA medical opinion provider.  The need for an additional examination of the Veteran is left to the discretion of the physician selected to write the addendum opinion.  

Following a review of the paper and VBMS and Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

	As to the claimed acute promyelocytic 	leukemia, with neutropenia, please opine 	whether such symptoms represent an objective 	indication of chronic disability resulting from 	an undiagnosed illness related to the Veteran's 	Persian Gulf War service or a medically 	unexplained chronic multi-symptom illness, 	which is defined by a cluster of signs or 	symptoms (38 C.F.R. § 3.317). 

	If any of the above symptoms represents an 	objective indication of chronic disability 	resulting from an undiagnosed illness or a 	chronic multi-symptom illness, also describe 	the extent to which the illness has manifested.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

	A fully articulated medical rationale for any opinion 	expressed must be set forth in the medical report.  The 	VA medical opinion provider should discuss the 	particulars of this Veteran's medical history and 	relevant medical science as applicable to this case, 	which may reasonably explain the medical guidance 	in the study of this case.

4.  After the above development has been accomplished, the AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  

All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should determine: 

a) What are the symptoms and deficiencies that result from the Veteran's service-connected PTSD? 

b) What is the level of the Veteran's occupational and social impairment? 

c) What Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder (DSM-V), representing impairment due solely to the Veteran's PTSD is appropriate?  

d) What does the assigned GAF score represent? and

e) What is the functional impact caused solely by service-connected PTSD (and, if possible, any other disability that may have been service-connected)?

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




